Name: Commission Regulation (EEC) No 979/91 of 19 April 1991 amending Regulation (EEC) No 370/91 increasing to 550 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4. 91 Official Journal of the European Communities No L 102/11 COMMISSION REGULATION (EEC) No 979/91 of 19 April 1991 amending Regulation (EEC) No 370/91 increasing to 550 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2619/90 (4), Whereas Commission Regulation (EEC) No 370/91 (*), as last amended by Regulation (EEC) No 977/91 (6), opened a standing invitation to tender for the export of 400 000 tonnes of bread-making wheat held by the German inter ­ vention agency ; whereas, in a communication of 12 April 1991 , Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 150 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 550 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 370/91 must therefore be amended ; Whereas the last partial invitation to tender under Commission Regulation (EEC) No 370/91 , should be postponed ; Article 1 Article 2 of Regulation (EEC) No 370/91 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 550 000 tonnes of bread-making wheat to be exported to all third countries. 2 . The regions in which the 550 000 tonnes of bread-making wheat are stored are listed in Annex I hereto .' Article 2 Annex I to Regulation (EEC) No 370/91 is replaced by the Annex hereto . Article 3 Article 4 (3) of Regulation (EEC) No 370/91 is replaced by the following : '3 . The last partial invitation to tender shall expire on 29 May 1991 .' Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353 , 17. 12. 1990, p. 23 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 249, 12. 9 . 1990, p. 8 . (5) OJ No L 43, 16 . 2. 1991 , p. 12. (6) See page 9 of this Official Journal . No L 102/12 Official Journal of the European Communities 23 . 4. 91 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 91 447 Niedersachsen / Bremen 141 348 Nordrhein-Westfalen 123 081 Hessen 28 952 Rheinland-Pfalz 38 359 Baden-Wiirttemberg 28 319 Bayern 98 400'